HEMPHILL, Judge.
This litigation involves four cargo shipments of crude oil which were sold and shipped from appellants, Citronelle-Mobile Gathering, Inc. (“Gathering”), and Citmoco Services, Inc. (“Citmoco”), to the Grand Bahamas Petroleum Company (“PETCO”) in the commonwealth of the Bahamas, pursuant to four export licenses issued by the Department of Commerce. These shipments were made pursuant to agreements between Bart Chamberlain, principal officer and principal stockholder of Gathering and Citmoco, and Edward M. Carey, principal officer and/or director of Carey Energy Corporation which owned New England Petroleum Corporation (“NEPCO”). It affirmatively appears that PETCO, to which company the petroleum was originally shipped from the United States, is a wholly owned subsidiary of NEPCO, the final recipient of the oil in question. The oil was refined by Bahamas Oil Refiners Co. (“BARCO”) which is partially owned by PETCO. The first three contracts involved a sale of approximately 765,000 barrels at $14.00 per barrel; a fourth sale was of approximately 200,000 barrels at $13.00 per barrel. In order to effectuate the sale to PETCO, appellants were required to obtain export licenses from the Department of Commerce, and did so upon the showing that the proposed exportation of crude oil would not “affect the total quantity or quality of petroleum available to domestic users____” 15 C.F.R. § 377.6(b)(1); 38 Fed.Reg. 34442, 34443 (Dec. 13, 1973). The Federal Energy Office participated in the review and approval of the application for the export licenses, and officials of the Federal Energy Office were fully informed as to the details of the transactions.
Spawned by newspaper articles appearing in the summer of 1975, an initial investigation was had into the possible involvement of the Governor of New York resulting in a grand jury determination, with ultimate ac-knowledgement by the Department of Justice, that there was no credible evidence to support any allegations against that individual. A Congressional investigation also concluded that there was no substance to the allegations against the Governor of New York. In January, 1976, the Federal Energy Agency (“FEA”) instituted another investigation involving, primarily, the enforcement of certain subpoenas, and during *719that litigation, in November of 1978, defendant filed a second allowed counterclaim under the Economic Stabilization Act of 1970, as amended, 12 U.S.C. § 1904 n. § 209 1 (“ESA”) on behalf of the alleged overcharge of the domestic customers of NEPCO.
On cross motions for summary judgment, the district court granted partial judgment for the United States. Citronelle-Mobile Gathering, Inc. v. O’Leary, 499 F.Supp. 871 (S.D.Ala.1980). From this judgment appellants pursue an interlocutory appeal presenting four issues for decision at this level.
The case and all incidental issues revolve around the central question of whether the export exemption applies. If the sales are to be treated as exports, and/or domestic sales for export crude petroleum subject to the export licenses regulations of the Department of Commerce (“DOC”), then such are expressly excluded from FEA’s petroleum allocation regulations; 10 C.F.R. § 211.-1. Prices charged for export sales, including sales to a domestic purchaser which certifies the product is for export, are also exempt from FEA’s petroleum pricing regulations; 10 C.F.R. § 212.53. The question of whether the export exemption applies suggests the conclusion that if appellants are allowed to take advantage of what appeared to be a loophole in the law, then the whole concept of consumer protection, as found in the Department of Energy’s (“DOE”) regulations, may be frustrated. We consider in this light.
THE SALES OF AMERICAN CRUDE OIL BY AN AMERICAN FIRM TO THE WHOLLY OWNED SUBSIDIARY OF ANOTHER AMERICAN FIRM WERE NOT “EXPORT SALES”
Appellants have urged this Court to consider the “plain” or “commonly accepted” meaning of the term “export sale”. This Court cannot concentrate on individual words and ignore a consideration of the context in which the term appears. In order to determine the precise meaning of the term “export sale” it is imperative that strong consideration be given to the entire transaction giving rise to the “export sale” 2, coupled with a consideration of the purpose for which this regulation was intended.3
As stated earlier, appellant firms, both American corporations, sold crude oil produced in the United States to PETCO, a wholly-owned foreign subsidiary of another American corporation (NEPCO). Once refined, the same quantity of refined products was returned, not only to the United States, but to the refiner’s parent corporation in the United States. This transaction, admittedly clever, is not original. In 1883, the Attorney General issued an opinion evolving from circumstances in which whiskey was to be shipped from the United States to Bermuda with the intent that it be returned to the United States after it had been aged. That opinion, holding there was no exportation, was later quoted with approval by the Supreme Court. See Swan & Finch v. United States, 190 U.S. 143, 145, 23 S.Ct. 702, 703, 47 L.Ed. 984 quoting 17 Op.A.G. 579, 583 (1883). The Court stated:
[T]he legal notion ... of exportation is a severance of goods from the mass of things belonging to this country with the intention of uniting them to the mass of things belonging to some foreign country.
Id. at 145, 23 S.Ct. at 703. See also United States v. 200 Watches, 66 F.Supp. 228, 230, (S.D.N.Y.1946). In the case at bar, appellant’s intention was that the refined products attributable to the Chamberlain firm’s crude oil be returned to the United States. There was never any intention that the crude oil be joined with the mass of things in the Bahamas.
*720The apparent plan of appellant’s transactions becomes much clearer when considered along with the purpose and actual requirements of the pertinent regulations. Exports, and domestic sales for export, of crude petroleum subject to export license regulations of the Department of Commerce were, and are, excluded from FEA’s petroleum allocation regulations. Prices charged for these “export sales”, are exempt from the FEA’s petroleum pricing regulations. (10 C.F.R. § 212.53 provides: The prices charged for export sales including sales to a domestic purchaser which certifies the product is for export, are exempt.) In order to take advantage of this exemption one must follow the simple, rudimentary procedure of obtaining an export license. This involves a showing that the “total quantity or quality of petroleum available to the United States” would not be diminished. 15 C.F.R. § 377.6(b)(1). Once licensed, an exporter is free to charge whatever price the foreign market can bear. Thus, the regulations were promulgated in such a way as to, among other things, increase foreign revenue, stabilize the economy, and assure sufficient quantities of petroleum. However, when the economic reality of the transactions is examined, it is quite obvious, as the able trial judge perceived, that these transactions had precisely the effect which Congress sought to avoid in enacting the Emergency Petroleum Allocation Act of 1973 (EPAA), to wit; higher oil prices to American buyers. Citronelle, supra at 883.
Finally, the case of United States v. Concentrated Phosphate Export Assn., 393 U.S. 199; 89 S.Ct. 361, 21 L.Ed.2d 344 (1968), is instructive and somewhat analogous. Concentrated Phosphate involved foreign aid paid for by the United States, specifically sales of phosphate to the Republic of Korea financed by the Agency for International Development. The Court faced the question of whether the associations made the sales “in the course of export trade” within the meaning of the Webb-Pomerene exemption, 15 U.S.C. §§ 61 et seq., to the Sherman Act. The exemption allows the formation of joint associations in order to compete with foreign cartels in export trade. In making its decision the Supreme Court examined the purpose of the act in light of transactions occurring in attempts to take advantage of the Act. It is important to note that there is great similarity in the purpose of the DOE’s “export sales” exemption and that of the Webb-Pomerene Act. In the DOE exemption, price controls were implemented to, “benefit United States consumers and the domestic economy.” FEA Ruling 1975-7, 40 Fed.Reg. 30037 (July 17, 1975). Likewise, in dealing with the Webb-Pomerene Act, the Court, in Concentrated Phosphate, noted:
It is clear what Congress was doing; it thought it could increase American exports by depriving foreigners of the benefits of competition among American firms, without in any significant way injuring American consumers. Cf. United States Alkali Export Assn. v. United States, 325 U.S. 196, 211, 65 S.Ct. 1120, 1128, 89 L.Ed. 1554 (1945). The validity of this economic judgment is not for us to question, but it is quite relevant in interpreting the language Congress chose. The question before us is whether Congress meant its exemption to insulate transactions initiated, controlled, and financed by the American Government, just because a foreign government is the nominal “purchaser.” We think it did not.
Id at 208, 65 S.Ct. at 1127. As a result of this analysis the Court held:
[T]he framers of the Webb-Pomerene Act did not intend that Americans should be deprived of the main benefits of competition among American firms. Since in all relevant aspects the transactions involved here were American, not Korean, we hold that they are not “export trade” within the meaning of the Webb-Pomerene Act.
Id at 209-10, 65 S.Ct. at 1127-28.
We conclude and so hold, that the trial judge was correct in his conclusion that these transactions were not “export sales” within the meaning of the EPAA. Appellant’s transactions involved a mere hint of foreign participation, were designed so as to *721take advantage of the established regulations and were completely repugnant to Congress’ intent.
APPLICATION OF ALABAMA’S ONE-YEAR STATUTE OF LIMITATIONS WOULD FRUSTRATE EFFECTIVE ENFORCEMENT OF THE ESA, EPAA AND RELATED STATUTES
This Court is faced with the question of whether Alabama’s one-year statute of limitations4 should be applied. If this statute were applied, the Government’s claim for restitution would be altogether barred.
We find there is no specific federal statute of limitations applicable to § 209 actions; there are various guidelines available which enable this Court to determine whether the Alabama statute applies. Specifically, the Supreme Court
has not mechanically applied a state statute of limitations simply because a limitations period is absent from the federal statute. State legislatures do not devise their limitations periods with national interests in mind, and it is the duty of the federal courts to assure that the importation of state laws will not frustrate or interfere with the implementation of national policies. “Although state law is our primary guide in this area, it is not, to be sure, our exclusive guide.” Johnson v. Railway Express Agency, 421 U.S. 454, 456, 95 S.Ct. 1716, 1718, 44 L.Ed.2d 295 (1974). State limitations periods will not be borrowed if their application would be inconsistent with the underlying policies of the federal statute.
Occidental Life Ins. Co. v. EEOC, 432 U.S. 355, 367, 97 S.Ct. 2447, 2454, 53 L.Ed.2d 402 (1977). It is also clear that state statutes of limitations must not be applied if such application would “frustrate or interfere with the implementation of national policies.” Id. at 370-71, 97 S.Ct. at 2456-57.
The primary underlying policy of the ESA is to insure effective enforcement of the pricing regulations, on a national scale. See Bulzan v. Atlantic Richfield Co., 620 F.2d 278 (TECA 1980). As an aide to such enforcement the DOE has the right to seek restitution in ESA enforcement actions. In fact, restitution is “appropriate and necessary to enforce compliance.” Univ. of Southern California v. Cost of Living Council, 472 F.2d 1065, 1070 (TECA 1972). The right to enforce compliance to such restitution of price overcharges is equitable, Porter v. Warner Holding Co., 328 U.S. 395, 66 S.Ct. 1086, 90 L.Ed. 1332 (1946), and suits to enforce equitable rights created by federal law are not subject to state statutes of limitations, even if brought by a private party. Holmberg v. Armbrecht, 327 U.S. 392, 66 S.Ct. 582, 90 L.Ed. 743 (1946).
Additionally, we must consider the overall effect of borrowing state statutes of limitations in cases such as the one at bar. Effective nationwide enforcement of the ESA must not be hampered by the various periods of limitations throughout the fifty states. Certainty as to the length of the limitation period will only facilitate the implementation of this national policy. Thus, we affirm the trial judge’s decision to refuse the application of Alabama’s one-year statute of limitations.
RESTITUTION IS APPROPRIATE RELIEF
Having agreed with the district court’s determination that appellants have violated the provisions of the ESA, EPAA and the regulations promulgated thereunder which establish the ceiling price for the four sales of domestic crude oil, and the maximum lawful selling price for the resale of domestic crude oil, 6 C.F.R. part 150 and 10 C.F.R. part 212, this Court reviews the relief fashioned by the district court judge. The counterclaim seeks judgment requiring plaintiffs to pay into an escrow account, “for subsequent distribution to NEPCO customers”, the excess charges. Allegations place the sum between $6,000,000.00 and $9,000,000.00, exclusive of interest and civil penalties. No accurate calculations are before the Court at this time. This Court *722concurs in the district court’s conclusion [499 F.Supp. at 885] that good faith, as opposed to willfulness, characterized plaintiff’s dealings with the Department of Commerce.
An immediate confrontation with the method/process of enforcement emerges. Neither appellants, nor various amici attack restitution as being outside the scope of relief authorized, rather, they insist the decision ordering restitution to the United States Treasury is beyond the district court’s authority. The Court finds on this issue no justification for allowing plaintiffs to retain their illegal gains.
The district court, sitting as a Court of Equity, unless otherwise provided by statutes here in contemplation, had “all the inherent equitable powers of the District Court . . . available for the proper and complete exercise of that jurisdiction”; Porter, supra 328 U.S. at 398, 66 S.Ct. at 1089, and has power, “to do equity and mould each decree to the necessities of the particular case”; further, “It may act so as to adjust and reconcile competing claims ... so as to accord full justice to all the real parties in interest . . . . ” The authority inherent in the equity powers guarantees complete rather than truncated justice. Camp v. Boyd, 229 U.S. 530, 551, 33 S.Ct. 785, 793, 57 L.Ed. 1317 (1913). The power of a district court to require restitution, as was pronounced in United States v. Lieb, 333 F.Supp. 424 (W.D.Tex.1971), was specifically endorsed and ratified by Public Law 92-210 5 (Sec. 209), but nothing has been pronounced as to payment to the United States Treasury. Federal district courts unquestionably possess broad discretion in fashioning equitable remedies, Franks v. Bowman Transportation, Co., 424 U.S. 747, 764, 96 S.Ct. 1251, 1264, 47 L.Ed.2d 444 (1975) but, as contemplated in the exercise of these powers to remedy civil wrongs and restore civil rights, the authority is vested to make the victims whole, “so far as possible, and restored to a position where they would have been had it not been for” the unlawful violation, such as was practiced here. It follows that payment to the United States Treasury is not restitution, in the true sense of the word, or in the objectives of the statutes here involved.
We face the brilliant rationale of the trial court in its envision of millions of customers along the east coast having been overcharged. Clear, however, is the fact that the sale of the over-priced oil was made to determinable utilities and other institutions along the Atlantic seaboard. Faced with a statute that specifically authorizes restitution, but makes no provision for direct payment to the treasury, we turn to University of Southern California, supra, which ordered refunds of excess charges for football tickets.
While this Court recognizes the considerable burden that such a refund demand places ... we recognize also the right of the agencies to require it.
Id. at 1070.
We believe such a process to be a reasonable application of the power of the district court. This is obviously in the contemplation of defendant as evidenced by its request for relief. Actions by the United States under ESA § 209 are taken to enforce public, not private, rights. Thus, compensation is “a by-product of the agency’s effort to re-establish compliance with its regulatory scheme.” Bulzan, supra at 282. The central purpose of restitution is to determine the amount by which the wrongdoer has been unjustly enriched, and then to make him disgorge that amount. No proof is required that the plaintiff was damaged, much less the amount of any damage:
Restitution is generally awarded only in order to deprive the defendant of enrichment obtained at the plaintiff’s expense . . . the general requirement does not mean that the gain to the defendant need be equated to the loss of the plaintiff, nor indeed that there need be any loss to the plaintiff except in the sense that a legally protected interest has been invaded.
*723Restatement of Restitution, Sec. 1, Comment e (1937), cited in Sauder v. Doe, 648 F.2d 1341 (TECA 1981). The district court properly held that because NEPCO and PETCO aided and abetted the Chamberlain firms in their violation of the price regulations, for their material benefit, they are barred by “unclean hands” from seeking or recovering any of the illegal profits.
Apparently, however, restitution payments may be made to the Treasury under special order of the court. The Treasury holds the payments in a “Deposit Fund Account” to be paid out at the direction of DOE. See General Accounting Office Procedures Manual, Title 7, Sec. 4.10(6). Cf. Hodgson v. Wheaton Glass Co., 446 F.2d 527, 535 (3d Cir. 1971).6 Receipts contained in those accounts are subject to a “constructive trust,” Emery v. United States, 186 F.2d 900, 902 (9th Cir. 1951); are treated as liabilities of the United States, see e.g., Treasury Combined Statement of Receipts, Expenditures, and Balances of the United States Government, Fiscal Year 1978 at 3,12; and for their disbursement, an appropriation is not required. This affords an opportunity for DOE to pursue those proposals suggested by its request that the Court
Enter a judgment requiring Gathering, Services and Chamberlain to pay into an escrow account for subsequent distribution to NEPCO customers, a sum of . . .
As determined by the district court the Government has demonstrated injury to a class of persons. Whether the defendant will ask to amend under Rule 15, Federal Rules of Civil Procedure, institute inter-pleader under Rule 22 and related statutes, or proceed otherwise is not revealed in the record before this Court. Suffice it to note that the Government has a duty to try to ascertain those overcharged, and refund them, with interest, from the restitution funds.
The Order of the district court is modified and the case remanded to that forum for an Order directing the application to the General Accounting Office Procedures, and/or the furnishing of a plan for the “Deposit Fund Account”, and/or other appropriate procedures, to be approved by the district court.
Meanwhile, within such time as the district court may direct, the parties will enter a stipulation, failing which, file appropriate motions in that forum.
THERE IS NO FACTUAL BASIS FOR RECUSAL BY THE DISTRICT JUDGE
The grounds for recusal in this case were based entirely upon the unsupported assertion, of a United States’ Attorney’s unverified opinion, made at a social gathering. Regardless of whether it was a statement of the Attorney’s opinion,7 the motion failed to meet the requirements of 28 U.S.C. § 455 and of 28 U.S.C. § 144. The motion was entirely without integrity, in addition to being untimely.
The issue was not urged by appellants. We find no justification for lengthy discussion. The findings of the district court are adopted as the findings of this Court.
The judgment of the district court is affirmed except as modified by the opinion of this Court, and this ease is remanded to the district court for further proceedings in keeping with this opinion.
AFFIRMED AS MODIFIED.

. In addition to . . . injunctive relief the court may also order restitution of moneys received in violation of any . . . order or regulation.


. E.g., Tenneco Oil Co. v. FEA, 613 F.2d 298, 303 (TECA 1979).


. E.g., United States v. Weber, 443 U.S. 193, 201, 99 S.Ct. 2721, 2726, 61 L.Ed.2d 480 (1979).


. That statute provides a one-year limitation on ‘‘[a]ctions for any injury to the person or rights of another not arising from contract and not specifically enumerated in this section . ... ”


. See U.S. Code and Congressional News, 92d Congress, 1st Session (1971) pp. 2283, 2291.


. See also 28 U.S.C. §§ 2041, 2042.


. The attorney later recanted and stated he had no reason to believe the judge acted improperly or was biased, acknowledging the statements were “totally baseless and unfair.”